685 N.W.2d 688 (2004)
In re Petition for DISCIPLINARY ACTION AGAINST John August KRUEGER, a Minnesota Attorney, Registration No. 211503.
No. A04-303.
Supreme Court of Minnesota.
August 24, 2004.

ORDER
By order filed July 12, 2004, this court suspended respondent John August Krueger for 30 days, effective July 27, 2004. The suspension order authorized reinstatement by affidavit under Rule 18(f), Rules on Lawyers Professional Responsibility. Respondent has filed an affidavit stating that he has complied with the conditions imposed by the court and requests reinstatement. The Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit certifying that respondent has complied with the terms of the suspension order and that the Director's Office does not object to reinstatement.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent John August Krueger is reinstated to the practice of law in the State of Minnesota effective August 26, 2004, subject to two years supervised probation as provided in this court's July 12, 2004, order and subject to his satisfactory completion of the professional responsibility portion of the state bar examination by July 12, 2005.
BY THE COURT
/s/Paul H. Anderson Associate Justice